DETAILED ACTION
Status of Claims
	The Response filed 01/24/2022 has been acknowledged. Claims 1, 10, 16, 17 have been amended. Claims 1-21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the concept of managing product orders and splitting a single order for multiple products into multiple orders. 
The limitations of receiving an order, retrieving supplier/distributor information, converting/translating the order into a plurality of orders, and transmitting the orders is, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “receiving” and “retrieving” in the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the utilization of generic computer technology. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of filling in information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The network technology is utilized to transmit and receive data., and a database for storing information. The step of formatting the orders is further considered mere automation of a manual process similar to Credit Acceptance Corp. as this is merely filling out specific forms. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform functions such as receiving input, retrieving data, filing 
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the type of information stored (such as claims 2 and 3), the rules for selecting certain suppliers/distributors (such as claims 4 and 15), information communicated between parties (such as claims 5-8). These are still directed towards the judicial exception as these further define the abstract elements such as further defining the information and relationship between the information. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20030074273 A1) (hereafter Miller), in view of Au et al. (US 20040267630 A1) (hereafter Au), in view of Ptachcinski (US 20140358578 A1) (hereafter Ptachcinski), in view of Abdiche et al. (CN 102930401 A) (hereafter Abdiche), in view of Tatro et al. (US 20070050229 A1) (hereafter Tatro).
As per claim 1:
A method of product inventory management of inventory systems dispersed over a network for access to the product inventory comprising: 
receiving, from a buyer device connected to the network, an order request selecting a plurality of products from a list of products, (See Miller ¶0057, “In operation, the buyer 1 establishes a selection of the products and/or services to be purchased by selecting these from a list provided on the broker's web-site. This can be done by checking items in drop-down menus provided on the broker's site. Once the buyer 1 has compiled a list of products and services to be purchased, the broker 3 checks whether the buyer 1 and the relevant suppliers satisfy credit status criteria with the funding organisation 2.” Miller discloses receiving from a buyer, an order request including listing products from a list of products.)
wherein each product comprises a brand name and a beverage type; (See Miller ¶0059, “In FIG. 4a, a buyer 1 wishing to make a purchase of products and services accesses the broker's web-site at step 100. Once the buyer 1 has entered the broker 3's web-site, he is presented with an HTML `home-page` of the broker's trading exchange web-site. This web-page may provide the buyer 1 with a number of options including an option to select a product category from a drop-down list (see "Category Search" and "Quick Search" in FIG. 3) and an opportunity to register (see "Register" in FIG. 3) himself with the broker 3 in the event that this has not been done already. The buyer 1 may click on a "Registration" button (not shown) which links into a registration system generated by the broker 3's server which can then be completed and submitted buy the buyer 1. The Quick Search option enables the buyer to conduct a keyword search for a desired product under product name, brand or supplier. This option may also provide for searches on product code, user definable product code, and a string of characters within the product specification.” Miller disclose the concept of products to include brand name and product type/category.)
retrieving, from a database connected to the network, product provider information associated with the selected plurality of products indicating a plurality of software ordering systems, each of the plurality of software ordering systems being associated with one of the respective one or more product providers providing the selected plurality of products, (See Miller ¶0057, “In operation, the buyer 1 establishes a selection of the products and/or services to be purchased by selecting these from a list provided on the broker's web-site. This can be done by checking items in drop-down menus provided on the broker's site. Once the buyer 1 has compiled a list of products 
Although Miller discloses the above-enclosed invention, Miller fails to explicitly disclose particular products to be exclusive to specific providers.
However Au as shown, which talks about a supplier hub, teaches the concept of certain products to be exclusive to a particular supplier/provider.
wherein each of the selected plurality of products is associated with a single product provider (See Au ¶0071, “After the catalog data is uploaded to the system 200, then in step 412 the supplier can edit the information to specify pricing and access restrictions using the PMT as part of the hosted store management tools provided by the catalog subsystem 202 (FIG. 3). For example, the supplier may decide to specify certain contract prices for particular items. Some of the supplier's items will fall within marketplace products available through the supplier hub 28 and all hosted supplier stores, some supplier-specific items may be available through the supplier hub 28 and the supplier's hosted store (if one has been established), and some supplier-specific items may be designated for the supplier's store only (if one has been established). Still other items may be specific to one or more buyers, thereby only being accessible to buyer having the requisite entitlement, as more fully described below.” Au teaches the concept of certain products to be specific to certain supplier/sources.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Au with the invention of Miller. As 
Although the combination of Miller and Au discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of other providers to have similar products.
However Ptachcinski as shown, which talks about comparing pharmaceutical pricing and utilization, teaches the concept of multiple providers to have similar products.
such that other product providers offer similar beverage types but do not offer the selected plurality of products, and (See Ptachcinski ¶0012, “Many equivalent pharmaceutical products are manufactured or distributed by different suppliers. The drug information database MediSpan.RTM. assigns products a Generic Product Identifier ("GPI") that is a 14-character field (GPI-14), consisting of seven two digit sub-sets. The first ten digits define the generic name of the drug (GPI-10) with the remaining four digits defining the dosage/strength and route of administration. Drugs in the same GPI-14 all have the same drug, strength, dosage form and route of administration but may differ in their package size and/or manufacturer. Throughout this submission, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ptachcinski with the combination of Miller and Au. As shown, Miller discloses the facilitation of purchases and exchange between multiple sellers and buyers including ordering from multiple sellers for a single order. Ptachcinski further teaches that it is old and well known for multiple manufacturer/suppliers to produce similar product types (See Ptachcinski ¶0012). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ptachcinski with the combination of Miller and Au as Ptachcinski teaches that it is old and well known for manufacturers/providers of a specific product to not utilize reseller/wholesalers, and Miller further teaches the concept of directly linking multiple selling and purchasing parties including direct business to business transactions.
Although the combination of Miller, Au, and Ptachcinski discloses the above-enclosed invention, the combination fails to explicitly disclose retrieving provider order format associated with a software ordering system.

the retrieved product provider information includes an order format applicable to the respective software ordering system of the one or more product providers; (See Abdiche ¶0044, “the supply center 230 can receive transmission 512 and if necessary can be found (520) about the client (of the selected manufacturer) information. For example, the searching being what type of client application 230 is used by the manufacturer, and through extension, searching is using the plug-in application 412 can supply central 410. If desired, the supply center 230 can formatted purchase order according to the plug-in application used. For example, if a purchase order is in a table format, supplying central 230 can convert the table format is extensible markup language (XML) formatted document. In one embodiment, the purchase order can be used as a portion of ERP data 340 (for example, as a purchase order object or database entries) is stored on the supply hub 230. The various embodiments are not limited to the examples.” Abdiche teaches the concept of retrieving and populating order forms based on the ordering software of different selected manufacturer/suppliers.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Abdiche with the combination of Miller, Au, and Ptachcinski. As shown, the combination discloses the concept of splitting a single buyer order into multiple orders for individual provider/suppliers. Abdiche further teaches the concept of it is known for supplier/manufacturers to utilize different software with different formats and to further simplify the process of supplier interactions by 
translating, by one or more processors, the order request into one or more product provider specific sub-orders based at least on the respective software ordering system of each of the product providers in the product provider information associated with the selected plurality of products, including the order format applicable to the respective software ordering system of the product provider associated with the sub-order; and  
transmitting, over the network, the one or more product provider specific sub-orders to one or more product provider devices executing the respective software ordering system associated with the respective one or more product providers.
(See Miller ¶0057, “If the credit and status request is validated by the funding organisation 2, the broker 3 splits the purchase order made by the buyer 1 into separate supplier transactions and sends these to each supplier.” Miller discloses the concept of translating the buyer request into a plurality of orders for respective product providers and transmitting the orders to the provider suppliers. See also Abdiche ¶0044, “the supply center 230 can receive transmission 512 and if necessary can be found (520) about the client (of the selected manufacturer) information. For example, the searching being what type of client application 230 is used by the manufacturer, and through extension, searching is using the plug-in application 412 can supply central 410. If desired, the supply center 230 can formatted purchase order according to the plug-in 
Although the combination of Miller, Au, Ptachcinski, and Abdiche discloses the above-enclosed invention, the combination fails to explicitly disclose the provider to be a beverage distributor and the product to be a beverage product.
However Tatro as shown, which talks about managing food services supply chain, teaches the provider to be a beverage supplier.
(See Tatro ¶0018, “The food service supplies may comprise at least one of food supplies and beverage supplies. The at least one of food supplies and beverage supplies may comprise at least one of a food product, a drink product, a menu item selection, a recipe item selection, food ingredients, drink ingredients, ingredients for a particular food product, ingredients for a particular drink product, ingredients for a particular menu item selection, and the like.” Tatro teaches the supplies to be beverages.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tatro with the combination of Miller, Au, Ptachcinski, and Abdiche as the claimed invention is merely a combination of old 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tatro with the combination of Miller, Au, Ptachcinski, and Abdiche. As shown, the combination discloses the concept of simplifying the ordering of multiple products from multiple sources. Tatro further teaches the concept of managing information between buyers and sellers including providing and utilizing an inventory list of a buyer (food services). Tatro teaches this concept to improve the management of inventory of buyers (including forecasting of demand) and automate particular tasks (See Tatro ¶0059). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the teachings of Tatro to further improve the inventory management of the buyer and reduce buyer workload.
As per claim 2:
the list of products is the buyer's inventory stored in the database. (See Tatro ¶0067, “Issues purchase orders (discreet, time released, replenishment, customer 
As per claim 3:
the list of products comprises previously ordered products. (See Tatro ¶0067, “Issues purchase orders (discreet, time released, replenishment, customer pickup)”. Tatro teaches the concept of the order to be a replenishment of previously ordered products.)
As per claim 4:
receiving, from the buyer device, a selection of one or more approved product providers, wherein at least part of the order request is associated with the one or more approved product providers. (See Miller ¶0060, “The broker's home page may include links to other pages of the broker's web-site, including a shopping basket comprising a facility to permit the buyer to add contents to a list indicating the product and supplier name, quantity, delivery lead time and cost. There may be provision for removing or modifying selected items in a manner known in the art. A "Repeat Order" facility may be provided whereby the buyer 1 may assign a name to a particular group of product items likely to be ordered on a repeat basis. The broker's home page may also include a facility for providing customer feedback (see "Help", "Features Definitions" and "Xbusiness Services" in FIG. 3). For example, a form may be generated by the broker's web-site by providing for entry of a recommended supplier by the buyer and other comments on the trading exchange” Miller discloses the concept of receiving information regarding preferred supplier for fulfilling orders.)
As per claim 5:
the list of products is configured for display on a user device as product provider sub lists based on associated product provider information, wherein each of the selected one or more products is associated with a single sub list. (See Tatro ¶0153, “The request may then be processed by the service provider 42 and sent to the appropriate supplier(s) (e.g., one or more of suppliers 21-24). The supplier(s) that receive the request can obtain the requested information from their associated database(s) (e.g., supplier databases 21A-24A) and return the requested information to the ASP 42. The ASP can then forward the requested information (e.g., pricing and availability information from one or more suppliers) to the customer 10. The customer 10 can review this information and place an order for food services supplies for one or more of the menu items from one or more selected supplier based on the pricing and availability information. The order may processed by the ASP 42 and sent to the one or more selected suppliers 21-24, who then fill the order, arrange for delivery of the food service supplies, and bill the customer.” Tatro teaches the concept of providing information to the buyer including breaking down product pricing and availability on a per supplier basis.)
As per claim 6:
transmitting, over the network to the buyer device, status information for each of the one or more product provider specific sub-orders. (See Miller ¶0023, “The program may also include code responsive to confirmation of delivery of said product(s)/services(s) or the passing of a predetermined time period for generating said invoice in respect of each one of the supplier orders and for facilitating payment of each 
As per claim 7:
receiving, from the buyer device, a search query for a desired product; determining, by the one or more processors, at least one product from the list of the products that corresponds to the desired product, wherein the at least one corresponding product has associated product information; and transmitting the associated product information for the at least one corresponding product, over the network, to the buyer device for display. (See Miller ¶0059, “In FIG. 4a, a buyer 1 wishing to make a purchase of products and services accesses the broker's web-site at step 100. Once the buyer 1 has entered the broker 3's web-site, he is presented with an HTML `home-page` of the broker's trading exchange web-site. This web-page may provide the buyer 1 with a number of options including an option to select a product category from a drop-down list (see "Category Search" and "Quick Search" in FIG. 3) and an opportunity to register (see "Register" in FIG. 3) himself with the broker 3 in the event that this has not been done already. The buyer 1 may click on a "Registration" button (not shown) which links into a registration system generated by the broker 3's server which can then be completed and submitted buy the buyer 1. The Quick Search option enables the buyer to conduct a keyword search for a desired product under product name, brand or supplier. This option may also provide for searches on product code, user definable product code, and a string of characters within the product 
As per claim 8:
receiving, from the one or more product provider devices, one or more order confirmations; and transmitting the one or more order confirmations to the buyer device. (See Miller ¶0037, “The processor means is operative for tracking the progress of an order and maintaining product status flags in an order status database. The status of an order may be indicated as: funder acceptance of order pending; funder confirmation of order; funder refusal of order; supplier decline of order; supplier dispatch; and supplier query. The processor means, communication interface and order status database may co-operate to provide an administration means accessible by any one of the buyer, supplier(s) or funding organisation for the purpose of tracking the progress of the order.” Miller discloses the concept of receiving and providing confirmation of order.)
As per claim 9:
the product provider is a beverage distributor. (See Tatro ¶0018, “The food service supplies may comprise at least one of food supplies and beverage supplies. The at least one of food supplies and beverage supplies may comprise at least one of a food product, a drink product, a menu item selection, a recipe item selection, food ingredients, drink ingredients, ingredients for a particular food product, ingredients for a particular drink product, ingredients for a particular menu item selection, and the like.” Tatro teaches the supplies to be beverages.)
As per claim 10:
A method of organizing a plurality of distributor inventory systems over a network to facilitate access to the plurality of distributor computer inventory systems by customers comprising: 
storing, in a database, a list of beverage products, the beverage products associated with a plurality of distributors; (See Miller ¶0025, “a product/service database for storing product and/or service information for said plurality of suppliers;” Miller discloses storing a list of product information including associated suppliers.)
receiving, from a customer device over the centralized network, a request for a plurality of beverage products, (See Miller ¶0057, “In operation, the buyer 1 establishes a selection of the products and/or services to be purchased by selecting these from a list provided on the broker's web-site. This can be done by checking items in drop-down menus provided on the broker's site. Once the buyer 1 has compiled a list of products and services to be purchased, the broker 3 checks whether the buyer 1 and the relevant suppliers satisfy credit status criteria with the funding organisation 2.” Miller discloses receiving from a buyer, an order request including listing products from a list of products.)
wherein each beverage product comprises a brand name and a beverage type; (See Miller ¶0059, “In FIG. 4a, a buyer 1 wishing to make a purchase of products and services accesses the broker's web-site at step 100. Once the buyer 1 has entered the broker 3's web-site, he is presented with an HTML `home-page` of the broker's trading exchange web-site. This web-page may provide the buyer 1 with a number of options including an option to select a product category from a drop-down list (see "Category Search" and "Quick Search" in FIG. 3) and an opportunity to register (see "Register" in 
determining, by one or more processors, a software ordering system associated with each of two or more distributors associated with the plurality of beverage products based on the stored association of beverage products to distributors, (See Miller ¶0057, “In operation, the buyer 1 establishes a selection of the products and/or services to be purchased by selecting these from a list provided on the broker's web-site. This can be done by checking items in drop-down menus provided on the broker's site. Once the buyer 1 has compiled a list of products and services to be purchased, the broker 3 checks whether the buyer 1 and the relevant suppliers satisfy credit status criteria with the funding organisation 2.” Miller discloses retrieving supplier information for the listed products.)
Although Miller discloses the above-enclosed invention, Miller fails to explicitly disclose particular products to be exclusive to specific providers.
However Au as shown, which talks about a supplier hub, teaches the concept of certain products to be exclusive to a particular supplier/provider.
wherein each of the selected plurality of products is associated with a single product provider (See Au ¶0071, “After the catalog data is uploaded to the system 200, then in step 412 the supplier can edit the information to specify pricing and access restrictions using the PMT as part of the hosted store management tools provided by the catalog subsystem 202 (FIG. 3). For example, the supplier may decide to specify certain contract prices for particular items. Some of the supplier's items will fall within marketplace products available through the supplier hub 28 and all hosted supplier stores, some supplier-specific items may be available through the supplier hub 28 and the supplier's hosted store (if one has been established), and some supplier-specific items may be designated for the supplier's store only (if one has been established). Still other items may be specific to one or more buyers, thereby only being accessible to buyer having the requisite entitlement, as more fully described below.” Au teaches the concept of certain products to be specific to certain supplier/sources.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Au with the invention of Miller. As shown, Miller discloses the facilitation of purchases and exchange between multiple sellers and buyers. Au further teaches an online marketplace for a plurality of suppliers, wherein each supplier manages their own respective stores. Au teaches this concept to address particular problems with aggregated marketplaces for suppliers such as more directed competition by the inclusion of exclusive products to each supplier. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Au with the invention of Miller to further address issues relating to aggregated marketplaces.

However Ptachcinski as shown, which talks about comparing pharmaceutical pricing and utilization, teaches the concept of multiple providers to have similar products.
such that other product providers offer similar beverage types but do not offer the selected plurality of products, and (See Ptachcinski ¶0012, “Many equivalent pharmaceutical products are manufactured or distributed by different suppliers. The drug information database MediSpan.RTM. assigns products a Generic Product Identifier ("GPI") that is a 14-character field (GPI-14), consisting of seven two digit sub-sets. The first ten digits define the generic name of the drug (GPI-10) with the remaining four digits defining the dosage/strength and route of administration. Drugs in the same GPI-14 all have the same drug, strength, dosage form and route of administration but may differ in their package size and/or manufacturer. Throughout this submission, references are made to MediSpan.RTM. and several of its proprietary data fields or terms. These references are provided as a present use example only. The reference drug compendia or data fields may be changed from time to time to enhance the functionality of the invention.” Ptachcinski teaches the concept of multiple providers to have similar products including individual providers to have their own variation of a product type.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ptachcinski with the combination of 
organizing, by the one or more processors, the request into two or more requests based on the beverage products offered by the respective distributors, wherein each of the two or more request is specific to the software ordering system of the respective distributor and comprises at least one beverage product associated with the respective distributor, and wherein each of the plurality of requests includes an order format applicable to the respective one or more distributors; and 
transmitting, over the centralized network, each of the plurality of requests to a distributor device associated with the respective distributor and executing the software ordering system.
(See Miller ¶0057, “If the credit and status request is validated by the funding organisation 2, the broker 3 splits the purchase order made by the buyer 1 into separate supplier transactions and sends these to each supplier.” Miller discloses the concept of 
Although the combination of Miller, Au, and Ptachcinski discloses the above-enclosed invention, the combination fails to explicitly disclose retrieving provider order format associated with a software ordering system.
However Abdiche, which talks about customer management and resource planning, teaches the concept of retrieving and populating order forms for individual providers/suppliers based on different software.
 (See Abdiche ¶0044, “the supply center 230 can receive transmission 512 and if necessary can be found (520) about the client (of the selected manufacturer) information. For example, the searching being what type of client application 230 is used by the manufacturer, and through extension, searching is using the plug-in application 412 can supply central 410. If desired, the supply center 230 can formatted purchase order according to the plug-in application used. For example, if a purchase order is in a table format, supplying central 230 can convert the table format is extensible markup language (XML) formatted document. In one embodiment, the purchase order can be used as a portion of ERP data 340 (for example, as a purchase order object or database entries) is stored on the supply hub 230. The various embodiments are not limited to the examples.” Abdiche teaches the concept of retrieving and populating order forms based on the ordering software of different selected manufacturer/suppliers.)

Although the combination of Miller, Au, Ptachcinski, and Abdiche discloses the above-enclosed invention, the combination fails to explicitly disclose the provider to be a beverage distributor and the product to be a beverage product.
However Tatro as shown, which talks about managing food services supply chain, teaches the provider to be a beverage supplier.
(See Tatro ¶0018, “The food service supplies may comprise at least one of food supplies and beverage supplies. The at least one of food supplies and beverage supplies may comprise at least one of a food product, a drink product, a menu item selection, a recipe item selection, food ingredients, drink ingredients, ingredients for a particular food product, ingredients for a particular drink product, ingredients for a particular menu item selection, and the like.” Tatro teaches the supplies to be beverages.)

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tatro with the combination of Miller, Au, Ptachcinski, and Abdiche. As shown, the combination discloses the concept of simplifying the ordering of multiple products from multiple sources. Tatro further teaches the concept of managing information between buyers and sellers including providing and utilizing an inventory list of a buyer (food services). Tatro teaches this concept to improve the management of inventory of buyers (including forecasting of demand) and automate particular tasks (See Tatro ¶0059). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the teachings of Tatro to further improve the inventory management of the buyer and reduce buyer workload.
As per claim 11:
receiving, over the centralized network, from a distributor device associated with one of the two or more distributors, a modification of the beverage products associated with the distributor. (See Tatro ¶0160, “The at least one supplier database (e.g., supplier databases 21A-24A) may be periodically updated with information relating to the food service supplies from the respective supplier (e.g., supplier 21-24). Each supplier (e.g., supplier 21) may provide information to at least one associated database (e.g., supplier database 21A). For example, the at least one supplier 21-24 may provide (upload) a listing of food service supplies with associated pricing information to the supplier database.” Tatro teaches the concept of receiving updates from the distributor.)
As per claim 12:
the request is for two or more beverage products; the determining step comprises: 
determining a first distributor associated with at least one first beverage product of the two or more beverage products, and 
determining a second distributor associated with at least one second beverage product of the two or more beverage products; and 
the organizing step comprises dividing the request into a first request to the first distributor comprising the at least one first beverage product and a second request to the second distributor comprising the at least one second beverage product.
(See Miller ¶0057,” In operation, the buyer 1 establishes a selection of the products and/or services to be purchased by selecting these from a list provided on the broker's web-site. This can be done by checking items in drop-down menus provided on 
As per claim 13:
retrieving, from the database, distributor information specific to each respective distributor, wherein the distributor information comprises information on order software used by the respective distributor; and 
converting, by the one or more processors, each request of the plurality of requests into a format compatible with the order software of the respective distributor receiving the request based on the distributor information.
.(See Abdiche ¶0044, “the supply center 230 can receive transmission 512 and if necessary can be found (520) about the client (of the selected manufacturer) information. For example, the searching being what type of client application 230 is used by the manufacturer, and through extension, searching is using the plug-in 
As per claim 14:
the distributor information comprises order templates for each respective distributor, and the converting step comprises using the order template of the respective distributor to convert the request into a format compatible with the respective distributor system. .(See Abdiche ¶0044, “the supply center 230 can receive transmission 512 and if necessary can be found (520) about the client (of the selected manufacturer) information. For example, the searching being what type of client application 230 is used by the manufacturer, and through extension, searching is using the plug-in application 412 can supply central 410. If desired, the supply center 230 can formatted purchase order according to the plug-in application used. For example, if a purchase order is in a table format, supplying central 230 can convert the table format is extensible markup language (XML) formatted document. In one embodiment, the purchase order can be used as a portion of ERP data 340 (for example, as a purchase order object or database entries) is stored on the supply hub 230. The various 
As per claim 16:
determining the two or more distributors is based, at least in part, on a pre-existing list of one or more approved distributors for each of the one or more beverage products. (See Miller ¶0060, “The broker's home page may include links to other pages of the broker's web-site, including a shopping basket comprising a facility to permit the buyer to add contents to a list indicating the product and supplier name, quantity, delivery lead time and cost. There may be provision for removing or modifying selected items in a manner known in the art. A "Repeat Order" facility may be provided whereby the buyer 1 may assign a name to a particular group of product items likely to be ordered on a repeat basis. The broker's home page may also include a facility for providing customer feedback (see "Help", "Features Definitions" and "Xbusiness Services" in FIG. 3). For example, a form may be generated by the broker's web-site by providing for entry of a recommended supplier by the buyer and other comments on the trading exchange” Miller discloses the concept of receiving information regarding preferred supplier for fulfilling orders.)
As per claim 17:
A centralized beverage product inventory management and acquisition system, comprising: 
a database storing product information for a plurality of beverage products, wherein the product information comprises information identifying a distributor associated with the plurality of beverage products; (See Miller ¶0025, “a product/service database for storing product and/or service information for said plurality of suppliers;” Miller discloses storing a list of product information including associated distributors.)
a processing device; and  
a non-transitory computer readable medium containing programming instructions that, when executed, cause the processing device to: 
(See Miller ¶0056, “The broker's server additionally includes: a processor 18 for processing data and running operational programs for implementing the functions of the broker; a secure socket layer (SSL) 19 which provides for secure electronically encrypted communications between the parties; and a product support and product forum facility 21.” Miller discloses a processor executing instructions.)
receive, from a first user device connected to the processing device over a network, a single order for a plurality of beverage products, (See Miller ¶0057, “In operation, the buyer 1 establishes a selection of the products and/or services to be purchased by selecting these from a list provided on the broker's web-site. This can be done by checking items in drop-down menus provided on the broker's site. Once the buyer 1 has compiled a list of products and services to be purchased, the broker 3 checks whether the buyer 1 and the relevant suppliers satisfy credit status criteria with the funding organisation 2.” Miller discloses receiving from a buyer, an order request including listing products from a list of products.)
wherein each product of the plurality of beverage products comprises a brand name and a beverage type; (See Miller ¶0059, “In FIG. 4a, a buyer 1 wishing to make a purchase of products and services accesses the broker's web-site at step 100. Once the buyer 1 has entered the broker 3's web-site, he is presented with an HTML `home-page` of the broker's trading exchange web-site. This web-page may provide the buyer 1 with a number of options including an option to select a product category from a drop-down list (see "Category Search" and "Quick Search" in FIG. 3) and an opportunity to register (see "Register" in FIG. 3) himself with the broker 3 in the event that this has not been done already. The buyer 1 may click on a "Registration" button (not shown) which links into a registration system generated by the broker 3's server which can then be completed and submitted buy the buyer 1. The Quick Search option enables the buyer to conduct a keyword search for a desired product under product name, brand or supplier. This option may also provide for searches on product code, user definable product code, and a string of characters within the product specification.” Miller disclose the concept of products to include brand name and product type/category.)
retrieve, from the database, product information for the plurality of beverage products in the order; 
determine, based on the retrieved product information, a distributor associated with the plurality of beverage products in the order, wherein at least two different distributors are associated with the plurality of beverage products in the order and 
(See Miller ¶0057, “In operation, the buyer 1 establishes a selection of the products and/or services to be purchased by selecting these from a list provided on the broker's web-site. This can be done by checking items in drop-down menus provided on 
Although Miller discloses the above-enclosed invention, Miller fails to explicitly disclose particular products to be exclusive to specific providers.
However Au as shown, which talks about a supplier hub, teaches the concept of certain products to be exclusive to a particular supplier/provider.
wherein each of the selected plurality of products is associated with a single product provider (See Au ¶0071, “After the catalog data is uploaded to the system 200, then in step 412 the supplier can edit the information to specify pricing and access restrictions using the PMT as part of the hosted store management tools provided by the catalog subsystem 202 (FIG. 3). For example, the supplier may decide to specify certain contract prices for particular items. Some of the supplier's items will fall within marketplace products available through the supplier hub 28 and all hosted supplier stores, some supplier-specific items may be available through the supplier hub 28 and the supplier's hosted store (if one has been established), and some supplier-specific items may be designated for the supplier's store only (if one has been established). Still other items may be specific to one or more buyers, thereby only being accessible to buyer having the requisite entitlement, as more fully described below.” Au teaches the concept of certain products to be specific to certain supplier/sources.)

Although the combination of Miller and Au discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of other providers to have similar products.
However Ptachcinski as shown, which talks about comparing pharmaceutical pricing and utilization, teaches the concept of multiple providers to have similar products.
such that other product providers offer similar beverage types but do not offer the selected plurality of products, and (See Ptachcinski ¶0012, “Many equivalent pharmaceutical products are manufactured or distributed by different suppliers. The drug information database MediSpan.RTM. assigns products a Generic Product Identifier ("GPI") that is a 14-character field (GPI-14), consisting of seven two digit sub-sets. The first ten digits define the generic name of the drug (GPI-10) with the remaining four digits defining the dosage/strength and route of administration. Drugs in the same 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ptachcinski with the combination of Miller and Au. As shown, Miller discloses the facilitation of purchases and exchange between multiple sellers and buyers including ordering from multiple sellers for a single order. Ptachcinski further teaches that it is old and well known for multiple manufacturer/suppliers to produce similar product types (See Ptachcinski ¶0012). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Ptachcinski with the combination of Miller and Au as Ptachcinski teaches that it is old and well known for manufacturers/providers of a specific product to not utilize reseller/wholesalers, and Miller further teaches the concept of directly linking multiple selling and purchasing parties including direct business to business transactions.
Although the combination of Miller, Au, and Ptachcinski discloses the above-enclosed invention, the combination fails to explicitly disclose retrieving provider order format associated with a software ordering system.

And each of the at least two distributors is associated with a respective software ordering system; (See Abdiche ¶0044, “the supply center 230 can receive transmission 512 and if necessary can be found (520) about the client (of the selected manufacturer) information. For example, the searching being what type of client application 230 is used by the manufacturer, and through extension, searching is using the plug-in application 412 can supply central 410. If desired, the supply center 230 can formatted purchase order according to the plug-in application used. For example, if a purchase order is in a table format, supplying central 230 can convert the table format is extensible markup language (XML) formatted document. In one embodiment, the purchase order can be used as a portion of ERP data 340 (for example, as a purchase order object or database entries) is stored on the supply hub 230. The various embodiments are not limited to the examples.” Abdiche teaches the concept of retrieving and populating order forms based on the ordering software of different selected manufacturer/suppliers.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Abdiche with the combination of Miller, Au, and Ptachcinski. As shown, the combination discloses the concept of splitting a single buyer order into multiple orders for individual provider/suppliers. Abdiche further teaches the concept of it is known for supplier/manufacturers to utilize different software with different formats and to further simplify the process of supplier interactions by 
Translate the single order into at least two sub orders associated with the at least two distributors, wherein the at least two sub orders have order formats compatible with an internal order system of the respective single distributor, and wherein the at least two sub orders include the respective beverage products of the plurality of beverage products exclusive to the respective single distributor;
transmit, over the network to at least two distributor devices associated with the at least two distributors, the at least two sub orders.
(See Miller ¶0057, “If the credit and status request is validated by the funding organisation 2, the broker 3 splits the purchase order made by the buyer 1 into separate supplier transactions and sends these to each supplier.” Miller discloses the concept of translating the buyer request into a plurality of orders for respective product providers and transmitting the orders to the provider suppliers. See also Abdiche ¶0044, “the supply center 230 can receive transmission 512 and if necessary can be found (520) about the client (of the selected manufacturer) information. For example, the searching being what type of client application 230 is used by the manufacturer, and through extension, searching is using the plug-in application 412 can supply central 410. If desired, the supply center 230 can formatted purchase order according to the plug-in application used. For example, if a purchase order is in a table format, supplying central 230 can convert the table format is extensible markup language (XML) formatted 
Although the combination of Miller, Au, Ptachcinski, and Abdiche discloses the above-enclosed invention, the combination fails to explicitly disclose the provider to be a beverage distributor and the product to be a beverage product.
However Tatro as shown, which talks about managing food services supply chain, teaches the provider to be a beverage supplier.
the product provider is a beverage distributor. (See Tatro ¶0018, “The food service supplies may comprise at least one of food supplies and beverage supplies. The at least one of food supplies and beverage supplies may comprise at least one of a food product, a drink product, a menu item selection, a recipe item selection, food ingredients, drink ingredients, ingredients for a particular food product, ingredients for a particular drink product, ingredients for a particular menu item selection, and the like.” Tatro teaches the supplies to be beverages.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tatro with the combination of Miller, Au, Ptachcinski, and Abdiche as the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tatro with the combination of Miller, Au, Ptachcinski, and Abdiche. As shown, the combination discloses the concept of simplifying the ordering of multiple products from multiple sources. Tatro further teaches the concept of managing information between buyers and sellers including providing and utilizing an inventory list of a buyer (food services). Tatro teaches this concept to improve the management of inventory of buyers (including forecasting of demand) and automate particular tasks (See Tatro ¶0059). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the teachings of Tatro to further improve the inventory management of the buyer and reduce buyer workload.
As per claim 18:
communications fabric enabling direct communication between the first user device and a distributor device coupled to the network. (See Miller ¶0056, “FIG. 2 illustrates the configuration 3 of the broker's server which is accessible via an Intranet or Internet based system. The buyer's computer apparatus (designated generally in FIG. 2 by reference numeral 1) consists of the usual personal computer components, namely a 
As per claim 19:
the database further stores a user's product order history; and the single order for the plurality of beverage products comprises a selection of one or more previously ordered beverage products from the user's product order history. (See Miller ¶0060, “The broker's home page may include links to other pages of the broker's web-site, including a shopping basket comprising a facility to permit the buyer to add contents to a list indicating the product and supplier name, quantity, delivery lead time and cost. There may be provision for removing or modifying selected items in a manner known in the art. A "Repeat Order" facility may be provided whereby the buyer 1 may assign a name to a particular group of product items likely to be ordered on a repeat basis. The broker's home page may also include a facility for providing customer feedback (see "Help", "Features Definitions" and "Xbusiness Services" in FIG. 3). For example, a form may be generated by the broker's web-site by providing for entry of a recommended supplier by the buyer and other comments on the trading exchange.” Miller discloses the concept of storing previously order history and providing the previously ordered products for display.)
As per claim 20:
information on one or more approved distributors for at least one of the plurality of beverage products, wherein at least one distributor determined to be associated with at least one of the plurality of beverage products in the order is an approved distributor. 

Claims 15, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 20030074273 A1) (hereafter Miller), in view of Au et al. (US 20040267630 A1) (hereafter Au), in view of Ptachcinski (US 20140358578 A1) (hereafter Ptachcinski), in view of Abdiche et al. (CN 102930401 A) (hereafter Abdiche), in view of Tatro et al. (US 20070050229 A1) (hereafter Tatro), in view of Burton (US 20020007321 A1) (hereafter Burton).
Although the combination of Miller, Au, Ptachcinski, Abidche, and Tatro discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of identifying distributor/supplier based on customer location.

receiving electronic location information from the customer device, wherein determining the one or more distributors is based, at least in part, on the location information associated with the customer device. (See Burton ¶0207, “Some embodiments may select suppliers according to the locations of a user and prospective suppliers. In some of the embodiments, this feature is generally represented in steps 146 of FIG. 4. In some approaches, geographical areas may be divided into regions. A supplier inside or on the border of the region associated with a user's location can be identified and presented to the user. The borders of the region may be selected to exclude suppliers that are located more than a preselected distance from the user's location. The preselected distance may be selected based on convenience to the user or the supplier. The preselected distance may be chosen to include a suitable number of suppliers from which the user may choose.” Burton teaches the concept receiving buyer location information and identifying supplier/distributors based on location.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized teachings of Burton with the combination of Miller, Au, Ptachcinski, Abidche, and Tatro. As shown, the combination discloses the concept of matching buyers and sellers based on buyer needs. Burton further teaches the concept of utilizing location information in the identification of potential sellers. Burton teaches this concept to further provide additional convenience to the buyer by filtering out sellers who are outside of a particular region/area (See Burton ¶0207). Thus it would have 
 As per claim 21:
Although the combination of Miller, Au, Ptachcinski, Abdiche, and Tatro discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of identifying distributor/supplier based on customer location.
However Burton as shown, which talks about online ordering, teaches the concept of identifying distributor/supplier based on customer location.
 Determining a location for the order, where the one or more product providers are determined based on the location and product offers. (See Burton ¶0207, “Some embodiments may select suppliers according to the locations of a user and prospective suppliers. In some of the embodiments, this feature is generally represented in steps 146 of FIG. 4. In some approaches, geographical areas may be divided into regions. A supplier inside or on the border of the region associated with a user's location can be identified and presented to the user. The borders of the region may be selected to exclude suppliers that are located more than a preselected distance from the user's location. The preselected distance may be selected based on convenience to the user or the supplier. The preselected distance may be chosen to include a suitable number of suppliers from which the user may choose.” Burton teaches the concept receiving buyer location information and identifying supplier/distributors based on location.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized teachings of Burton with the combination of Miller, Au, Ptachcinski, Abdiche, and Tatro. As shown, the combination discloses the concept of .

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. 
The Applicant first asserts the claimed invention is not directed towards a fundamental economic practice or mental process, and is comprised of concrete steps for particular application in the beverage industry. The Examiner notes as currently claimed, while the invention is for a particular product, this does not change the invention as being directed towards the process of placing orders for supply/inventory. Furthermore, as demonstrated above, the steps of the claimed invention, but for the processor and database language, can be performed by a person, including the concept of retrieving information including software used by a company. For example, if a person has previous experience with ordering from Company A, this person can recall the software used by said company. Similarly, a person can also mentally retrieve information by looking said information up from records or performing research aided by 
The Applicant further asserts the claimed invention is significantly more as the claimed invention is integrated into a practical application. The Applicant asserts the claimed invention is directed towards an improvement to the beverage ordering and overcome other significant shortcomings in conventional beverage inventory and order systems. The Examiner notes as discussed above, while the invention does utilize computer and network technology, the generic computer components is performing well-understood, routine, and conventional functions such as automation of form filling, and electronic record keeping. Furthermore, as discussed in MPEP 2106.05(a), the application of a computer to a commonplace business practice (filling out order forms) is not sufficient to show an improvement to technology. Still furthermore, as discussed in MPEP 2106.05(f), the use of computer or other machinery in its ordinary capacity for economic tasks, does not integrate the judicial exception into a practical application or provide significantly more, including benefits such as improved speeds and efficiency. As such, the Examiner further asserts the claimed invention is directed towards a judicial exception without significantly more and the rejection has been maintained.
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622